Filed 7/29/16 P. v. Robinson CA4/3
Opinion on remand from Supreme Court




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G048155

         v.                                                            (Super. Ct. No. 11WF0857)

LEE HOANG ROBINSON,                                                    OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, James
A. Stotler, Judge. Affirmed in part, reversed in part and remanded for resentencing.
                   Leonard J. Klaif, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Melissa Mandel and
Laura A. Glennon Baggett, Deputy Attorneys General, for Plaintiff and Respondent.
              This case comes to us on remand from the California Supreme Court.
Appellant Lee Hoang Robinson was convicted of multiple counts of sexual battery by
misrepresentation of professional purpose. On appeal, we determined there was
sufficient evidence to support appellant’s convictions as to two of his victims but
insufficient evidence to support his convictions as to two other victims. On the counts
with insufficient evidence, we reduced appellant’s convictions to misdemeanor sexual
battery under the lesser included offense doctrine.
              In granting appellant’s petition for review, the California Supreme Court
limited the scope of its review to whether misdemeanor sexual battery is a lesser included
offense of sexual battery by misrepresentation of professional purpose. Under the
circumstances presented in this case, the Supreme Court ruled the elements of the two
offenses overlapped in such a way as to leave no room for the lesser offense. (People v.
Robinson (2016) 63 Cal. 4th 200.) In light of this ruling, we reverse appellant’s
convictions on the subject counts – counts one, two, four and five – without modification.
Because the trial court structured appellant’s sentence based on those counts, the matter is
remanded for resentencing. In all other respects, the judgment is affirmed.




                                                 BEDSWORTH, ACTING P. J.
WE CONCUR:



FYBEL, J.



IKOLA, J.



                                             2